DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation reciting “wherein each of the first hole of the first cushion layer and the second hole of the second cushion layer is substantially parallel to the first direction” is indefinite because it is unclear exactly what structure is defined by this limitation. Specifically, it is not clear if the limitation reciting that the first and second holes are parallel to the first direction is intended to require that the first and second holes are collinear with the first direction, or if it is meant to require that the first and second holes each have an elongated shape which extends in a first direction.
In looking to Fig. 12 of the instant specification, the first and second holes (HA1, HA2) are illustrated as being spaced apart in the second direction (DR2) while having a quadrangular shape with long sides extending in the first direction (DR1) (see [00152] of the as-filed specification). Therefore, for the purposes of applying prior art, the aforementioned limitation is interpreted to mean that each of the first hole and the second hole has an elongated shape which extends in the first direction.
Regarding claims 18-20, the claims are rejected based on their dependency on claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘664 (US 2018/0352664, cited on IDS) in view of Yang et al. (US 2016/0048169).
Regarding claim 1, Park ‘664 teaches an electronic device (EA; display device) comprising: an electronic panel (200; display module) including a display element, a base layer (410; support plate) disposed below the electronic panel, a cushion layer (420; foam coating layer) disposed directly on the base layer, and a lower protective member (500; barrier layer) disposed between the electronic panel and the cushion layer ([0072]-[0074], [0086], [0116], [0111], Fig. 5). The electronic panel has a first planar area (PA1; first non-folding area), a folding area (FA), and a second planar area (PA2; second non-folding area) such that the electronic device can be folded along a folding axis (FX) ([0132], Fig. 7A). The cushion layer may include synthetic resin foam comprising a porous structure including a matrix member (MX; base portion) and a foaming agent which forms a plurality of pores (PP) in the matrix member ([0086], [0092], [0158]-[0159]).
Although Park ‘664 teaches that the lower protective member (500; barrier layer) may include polyimide (PI), polycarbonate (PC), or polyethylene terephthalate (PET) ([0112]), the reference does not expressly teach that the barrier layer comprises an elastic material.
However, in the analogous art of foldable display devices, Yang et al. teaches a foldable display device including a flexible display panel (100) and a panel guide (200), which is designed to be folded and unfolded along a folding axis (300) ([0047], Figs. 3A-3B). Yang et al. teaches that the flexible display panel may be formed based on a film material having flexibility enough to be bendable or foldable before being subject to permanent deformation, such as polycarbonate (PC), polyethylene terephthalate (PET), and/or polyimide (PI) or an elastomer film [0049]. Yang et al. teaches that the elasticity of the flexible material enables the flexible display panel to return to its original shape or form once the tension or strain required for folding is removed or reduced ([0075]-[0076]).
Given that both Park ‘664 and Yang et al. teach using PI, PC, or PET films alongside flexible display panels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Park ‘664 by including an elastic material in the barrier layer disposed between the display module and the support plate, as suggested by Yang et al., in order to enable the flexible display to be bent or folded when tension is applied and to facilitate restoration of its original shape upon removal of the tension.
Regarding claim 8, Park ‘664 in view of Yang et al. teaches all of the limitations of claim 1 above, and while Park ‘664 does not expressly teach a value of the yield strain of the barrier layer, Yang et al. further teaches that the materials usable in the flexible display panel have a maximum elastic strain (yield strain) of 2.0% to 4.2% so that the display panel can be bent or deformed while having sufficient elasticity to recover its original form prior to bending or deformation ([0076]-[0077], Table 1). Yang et al. teaches that the values of maximum elastic strain of polyimide (PI) and polyethylene terephthalate (PET) are 2.0% and 2.7%, respectively (Table 1), which meet the claimed range of 1.0% or more and 2.5% or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material for the barrier layer which has a yield strain meeting the claimed range, as taught by Yang et al., in order to enable the flexible display device to be bendable or foldable and to have sufficient elasticity to recover its original form.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘664 (US 2018/0352664, cited on IDS) in view of Yang et al. (US 2016/0048169) as applied to claim 1 above, and further in view of Guo et al. (CN 108264869, machine translation via EPO provided).
Regarding claims 2 and 3, Park ‘664 in view of Yang et al. teaches all of the limitations of claim 1 above. Although Park ‘664 teaches that the cushion layer (420; foam coating layer) contains a foaming agent ([0158]), the combination of references does not expressly teach that the foaming agent has a substantially spherical shape and comprises a shell portion and a core portion.
44.	However, in the analogous art of flexible display devices, Guo et al. teaches a waterproof buffer glue (foam coating layer) for shock absorption in electronic display screens, comprising foamed thermally expandable microspheres (foaming agent having a substantially spherical shape) having a core-shell structure which are included in an ethylene-vinyl acetate host resin (base portion) ([0004], [0013], [0058]). Guo et al. teaches that the outer shell of the microspheres is a thermoplastic polymer and the inner core is a gas so that the expansion of the microspheres creates a foaming effect via changes in temperature conditions rather than by chemical means ([0005], [0017]). Guo et al. further teaches that the foamed layer has elasticity and low density and has the functions of compression resistance and shock absorption [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park ‘664 in view of Yang et al. by selecting a foaming agent having a substantially spherical shape, a shell portion comprising a thermoplastic resin, and a core portion, as taught by Guo et al., for the benefit of creating a cushion layer which is foamable by thermal means and which has elasticity, low density, and good compression resistance and shock absorption.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘664 (US 2018/0352664, cited on IDS) in view of Yang et al. (US 2016/0048169) as applied to claim 1 above, and further in view of Han et al. (US 2019/0258342).
Regarding claims 4 and 7, Park ‘664 in view of Yang et al. teaches all of the limitations of claim 1 above but does not expressly teach a content of the foaming agent in the foam coating layer or a density of the foam coating layer.
However, in the analogous art of foams for electronic devices, Han et al. teaches a polymer foam adhesive tape used as a resilient material for protecting electronic products from impact [0003]. Similar to Park ‘664, Han et al. teaches that the polymer foam layer may be a urethane-based foam layer having a density of 0.3 g/m3, which may be prepared from a urethane composition including: 60 parts by weight to 140 parts by weight of an isocyanate-based curing agent, 0.1 part by weight to 10 parts by weight of a plasticizer, and 0.1 part by weight to 10 parts by weight of a foaming agent, based on 100 parts by weight of polyol ([0044]-[0045]). Therefore, when the curing agent, plasticizer, and polyol are taken to correspond to the claimed base portion, Han et al. teaches that the foaming agent has a weight of 0.04 wt% to about 6.2 wt% relative to a total weight of the base portion. Han et al. teaches that the polymer foam layer may have a density of 0.3 g/cm3, which overlaps the claimed range, in order to obtain excellent strength and an excellent compression recovery rate ([0071]-[0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park ‘664 in view of Yang et al. by setting an amount of the foaming agent and a density of the foam coating layer within the claimed ranges, as taught by Han et al., in order to ensure the foam has excellent strength and a sufficient compression recovery rate to effectively protect the display device from impact. Han et al. further teaches an amount of foaming agent which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘664 (US 2018/0352664, cited on IDS) in view of Yang et al. (US 2016/0048169) as applied to claim 1 above, and further in view of Hamada et al. (JP 2016-065196, machine translation via EPO provided).
Regarding claim 5, Park ‘664 in view of Yang et al. teaches all of the limitations of claim 1 above. Although Park ‘664 teaches that the matrix member (MX; base portion) of the cushion layer (420; foam coating layer) may include at least one of acrylonitrile butadiene styrene (ABS), polyurethane (PU), polyethylene (PE), ethylene vinyl acetate (EVA), or polyvinyl chloride (PVC) ([0086], [0093]), the combination of references does not expressly teach a weight-average molecular weight of the base portion of the foam coating layer.
However, in the analogous art of foams for electronic devices, Hamada et al. teaches a foamable composition for use as a cushioning material in various fields such as electronics, wherein the foam may include a thermoplastic resin foam base of a polyethylene-based resin [0002]. Hamada et al. teaches that the number average molecular weight of the ethylene-based copolymer used in the foamable composition is preferably 600 to 5000, more preferably 900 to 3200, wherein the expansion ratio can be set appropriately according to the desired application of the foam by adjusting the molecular weight of the polymer ([0021], [0055], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park ’664 in view of Yang et al. by selecting a polymer resin having a weight-average molecular weight meeting the claimed range, as taught by Hamada et al., according to the desired expansion ratio to achieve sufficient material properties for a particular application of the foam.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘664 (US 2018/0352664, cited on IDS) in view of Yang et al. (US 2016/0048169) as applied to claim 1 above, and further in view of Park ‘879 (US 2021/0202879).
Regarding claim 6, Park ‘664 in view of Yang et al. teaches all of the limitations of claim 1 above. Although Park ‘664 teaches that the cushion layer (420; foam coating layer) may have elasticity ([0085]), the combination of references does not expressly teach a Young’s modulus of the foam coating layer.
However, in the analogous art of foldable display devices, Park ‘879 teaches a foldable display device (300) comprising a cushion layer (210; foam coating layer) formed of a polyurethane foam, a silicone foam, an acrylic foam, or a polypropylene foam, which is provided on a plate bottom (200) ([0115], [0117], Figs. 6-7). Park ‘879 teaches that the cushion layer may have a Young’s modulus of 0.01 MPa to 30 MPa in order to impart impact resistance to the foldable display panel ([0117], [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park ‘664 in view of Yang et al. by setting a Young’s modulus of the foam coating layer within the claimed range, as taught by Park ‘879, for the benefit of providing the display device with sufficient impact resistance.




Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘664 (US 2018/0352664, cited on IDS) in view of Yang et al. (US 2016/0048169) as applied to claim 1 above, and further in view of Oh et al. (US 2021/0041601).
Regarding claims 9 and 10, Park ‘664 in view of Yang et al. teaches all of the limitations of claim 1 above. Although Park ‘664 teaches that the lower protective member (500; barrier layer) may include polyimide (PI), polycarbonate (PC), or polyethylene terephthalate (PET) ([0112]), the combination of references does not expressly teach that the barrier layer comprises an ultra-thin glass, a glass fiber, or a stainless steel and does not expressly teach a Young’s modulus of the barrier layer.
However, in the analogous art of foldable display devices, Oh et al. teaches a display device (1) comprising a base film (BF; barrier layer) disposed between a display panel (DP; display module) and a foam cushion layer (CL; foam coating layer) ([0061], Fig. 4). Oh et al. teaches that the base film can have a relatively high modulus of elasticity (Young’s modulus) of about 1 GPa to about 100 GPa, and that the base film can include a polymer such as polyimide (PI) or polyethylene terephthalate (PET) and/or a metal sheet of a metal alloy such as Invar or stainless steel [0070]. Oh et al. further teaches that the base film serves to reduce deformation of the bending area and allows the bending area to be bent with a predetermined curvature while reducing buckling and delamination of elements provided below the display panel [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park ‘664 in view of Yang et al. by including a metal such as stainless steel in the barrier layer and by setting a Young’s modulus of the barrier layer within the claimed range, as taught by Oh et al., for the benefit of reducing deformation of the bending area and reducing buckling and delamination of elements provided below the display panel. Oh et al. further teaches a Young’s modulus of the barrier layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2020/0119290) in view of Yang et al. (US 2016/0048169).
Regarding claim 11, Shin teaches a display device (DD) comprising: a display module (DM) comprising a folding area (FA) foldable with respect to a bending axis (BX; folding axis) extending in a second direction (DR2; first direction), a first display area (DA1; first non-folding area) adjacent to a side of the folding area, and a second display area (DA2; second non-folding area) adjacent to another side of the folding area ([0045], [0047], [0135], Figs. 2A, 9A). Shin teaches that a first support member (PT1; first support plate) is disposed below the first display area and a second support member (PT2; second support plate) is disposed below the second display area and is spaced apart from the first support member by a distance (DT) from the first support member in a first direction (DR1; second direction) ([0136]-[0138], Fig. 9A). Shin further teaches that a first auxiliary impact absorption member (CSH11; first foam coating layer) is disposed on the first support member and a second auxiliary impact absorption member (CSH12; second foam coating layer) is disposed on the second support member and is spaced apart from the first auxiliary impact absorption member in the first direction (DR1) ([0063], [0139]-[0140], Fig. 9A).
Although Shin teaches that a base film (BF; barrier layer) is disposed below the display module and may include a polymer material ([0053]-[0054]), the reference does not expressly teach that the barrier layer comprises an elastic material.
However, in the analogous art of foldable display devices, Yang et al. teaches a foldable display device including a flexible display panel (100) and a panel guide (200), which is designed to be folded and unfolded along a folding axis (300) ([0047], Figs. 3A-3B). Yang et al. teaches that the flexible display panel may be formed based on a film material having flexibility enough to be bendable or foldable before being subject to permanent deformation, such as polycarbonate (PC), polyethylene terephthalate (PET), and/or polyimide (PI) or an elastomer film [0049]. Yang et al. teaches that the elasticity of the flexible material enables the flexible display panel to return to its original shape or form once the tension or strain required for folding is removed or reduced ([0075]-[0076]).
Given that the base film of Shin is disposed directly below the display module, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shin by including an elastic material in the barrier layer disposed between the display module and the support plates, as suggested by Yang et al., in order to enable the flexible display panel to be bent or folded when tension is applied and to facilitate restoration of its original shape upon removal of the tension.
Regarding claim 13, Shin in view of Yang et al. teaches all of the limitations of claim 11 above, and while Shin does not expressly teach a value of the yield strain of the barrier layer, Yang et al. further teaches that the materials usable in the flexible display panel have a maximum elastic strain (yield strain) of 2.0% to 4.2% so that the display panel can be bent or deformed while having sufficient elasticity to recover its original form prior to bending or deformation ([0076]-[0077], Table 1). Yang et al. teaches that the values of maximum elastic strain of polyimide (PI) and polyethylene terephthalate (PET) are 2.0% and 2.7%, respectively (Table 1), which meet the claimed range of 1.0% or more and 2.5% or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material for the barrier layer which has a yield strain meeting the claimed range, as taught by Yang et al., in order to enable the flexible display device to be bendable or foldable and to have sufficient elasticity to recover its original form.
Regarding claim 14, Shin in view of Yang et al. teaches all of the limitations of claim 11 above. Although Shin teaches that each of the impact absorption members (CSH1, CSH2) may include thermoplastic polyurethane or foam rubber ([0063]), the combination of references does not expressly teach that each of the first and second foam coating layers comprises a plurality of sub-coating layers. It would, however, have been obvious to one of ordinary skill in the art to form the impact absorption members of Shin from any number of sub-coating layers, including a plurality of sub-coating layers, depending of the specific method of applying the impact absorption material and the desired amount of impact resistance.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2020/0119290) in view of Yang et al. (US 2016/0048169) as applied to claim 11 above, and further in view of Guo et al. (CN 108264869, machine translation via EPO provided).
Regarding claim 12, Shin in view of Yang et al. teaches all of the limitations of claim 11 above. Although Shin teaches that each of the impact absorption members (CSH11, CSH12; first and second foam coating layers) may include thermoplastic polyurethane or foam rubber ([0063]), the combination of references does not expressly teach that each of the first and second foam coating layers comprises a base portion and a foaming agent, wherein the foaming agent has a substantially spherical shape.
However, in the analogous art of flexible display devices, Guo et al. teaches a waterproof buffer glue (foam coating layer) for shock absorption in electronic display screens, comprising foamed thermally expandable microspheres (foaming agent having a substantially spherical shape) having a core-shell structure which are included in an ethylene-vinyl acetate host resin (base portion) ([0004], [0013], [0058]). Guo et al. teaches that the outer shell of the microspheres is a thermoplastic polymer and the inner core is a gas so that the expansion of the microspheres creates a foaming effect via changes in temperature conditions rather than by chemical means ([0005], [0017]). Guo et al. further teaches that the foamed layer has elasticity and low density and has the functions of compression resistance and shock absorption [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shin in view of Yang et al. by forming the impact absorption members from a foamable resin base portion comprising a foaming agent having a substantially spherical shape, as taught by Guo et al., for the benefit of creating impact absorption members which are foamable by thermal means and which have elasticity, low density, and good compression resistance and shock absorption.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2020/0119290) in view of Yang et al. (US 2016/0048169) and Li (US 2021/0193941).
Regarding claims 11 and 17, Shin teaches a display device (DD) comprising: a display module (DM) comprising a folding area (FA) foldable with respect to a bending axis (BX; folding axis) extending in a second direction (DR2; first direction), a first display area (DA1; first non-folding area) adjacent to a side of the folding area, and a second display area (DA2; second non-folding area) adjacent to another side of the folding area ([0045], [0047], [0135], Figs. 2A, 9A). Shin teaches that a first support member (PT1; first support plate) is disposed below the first display area and a second support member (PT2; second support plate) is disposed below the second display area and is spaced apart from the first support member by a distance (DT) from the first support member in a first direction (DR1; second direction) ([0136]-[0138], Fig. 9A). Shin further teaches that a first auxiliary impact absorption member (CSH11; first cushion layer) is disposed below the first support member and a second auxiliary impact absorption member (CSH12; second cushion layer) is disposed below the second support member ([0063], [0139]-[0140], Fig. 9A).
Although Shin teaches that the display device further comprises a second impact absorption member (CSH2), corresponding to a foam coating layer, disposed on both the first and second support members (PT1, PT2) ([0063], Fig. 9A), the reference does not expressly teach that a first foam coating layer is disposed on the first support plate and a second foam coating layer is disposed on the second support plate and spaced apart from the first foam coating layer in the second direction. However, Shin does further teach that both the first and second impact absorption members (CSH1, CSH2) serve to absorb impact applied from the outside and that the first impact absorption member (CSH1) is formed as two auxiliary impact absorption members (CSH11, CSH12) spaced apart in the first direction (DR1) in order to reduce the stress applied to the display device when the device is folded ([0056], [0140]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the display device of Shin by forming the second impact absorption member as first and second foam coating layers disposed on the first and second support plates and spaced apart in the second direction, as suggested by Shin, for the benefit of reducing the stress applied to the display device when the device is folded.
Although Shin teaches that a base film (BF; barrier layer) is disposed below the display module and may include a polymer material ([0053]-[0054]), the reference does not expressly teach that the barrier layer comprises an elastic material.
However, in the analogous art of foldable display devices, Yang et al. teaches a foldable display device including a flexible display panel (100) and a panel guide (200), which is designed to be folded and unfolded along a folding axis (300) ([0047], Figs. 3A-3B). Yang et al. teaches that the flexible display panel may be formed based on a film material having flexibility enough to be bendable or foldable before being subject to permanent deformation, such as polycarbonate (PC), polyethylene terephthalate (PET), and/or polyimide (PI) or an elastomer film [0049]. Yang et al. teaches that the elasticity of the flexible material enables the flexible display panel to return to its original shape or form once the tension or strain required for folding is removed or reduced ([0075]-[0076]).
Given that the base film of Shin is disposed directly below the display module, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shin by including an elastic material in the barrier layer disposed between the display module and the support plates, as suggested by Yang et al., in order to enable the flexible display panel to be bent or folded when tension is applied and to facilitate restoration of its original shape upon removal of the tension.
Although Shin teaches first and second auxiliary impact absorption members (CSH11, CSH12; first and second cushion layers) disposed below respective first and second support members (PT1, PT2) ([0139], Fig. 9A), Shin in view of Yang et al. does not expressly teach that the first and second cushion layers include a first hole and a second hole, respectively, wherein each of the first and second holes has an elongated shape which extends in the first direction.
However, in the analogous art of flexible display devices, Li teaches a flexible OLED display device comprising flexible layers (132, 133) which serve to buffer the compression and tensile forces so as to prevent damage to the OLED device upon folding ([0006], [0077], Figs. 1-2). Li teaches that the flexible layers are provided with relief holes (131), such as in the shape of rectangles which extend in a first direction corresponding to the direction of the folding axis, wherein the size of the relief holes is reduced or enlarged so as to buffer compression or tensile forces ([0055], [0070], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shin in view of Yang et al. by including first and second holes which each have a shape that extends in the first direction in the first and second cushion layers, as suggested by Li, for the benefit of reducing compression or tensile forces exerted on the display device when folded in order to prevent damage to the device.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0029837) in view of Park ‘664 (US 2018/0352664, cited on IDS).
Regarding claim 11, Kim et al. teaches a foldable display device comprising: a display panel (200; display module) comprising a folding portion (A; folding area) by which the display device may be folded along a folding axis extending in a first direction, and first and second non-folding areas on either side of the folding portion ([0064], Figs. 1-6, 10-13, 15-20).

    PNG
    media_image1.png
    392
    816
    media_image1.png
    Greyscale

Fig. 3 in Kim et al. (US 2021/0029837) illustrating a display device comprising a display panel (200), a passivation layer (300), first and second metal layers (410, 420), first and second cushion layers (510, 520), and a folding portion (A). DR2 and DR3 indicate the second and third directions according to the claims.

Kim et al. teaches that a passivation layer (300; barrier layer) is disposed below the display panel and may be elastic to protect the display panel from external impact [0070]. A first metal layer (410; first support plate) is disposed below the first non-folding area and a second metal layer (420; second support plate) is disposed below the second non-folding area and is spaced apart from the first metal layer in the second direction [0065]. A first cushion layer (510) is disposed below the first metal layer, and a second cushion layer (520) is disposed below the second metal layer and is spaced apart from the first cushion layer in the second direction [0066].
Although Kim et al. teaches that the first and second cushion layers are compressible and can include a polymer having elasticity with a density of about 0.7 g/cm3 ([0012], [0075]), the reference does not expressly teach that the first and second cushion layers are foam coating layers.
However, in the analogous art of foldable display devices, Park ‘664 teaches an electronic device (EA) comprising an electronic panel (200), a base layer (410; support plate), and a cushion layer (420; foam coating layer) disposed directly on the base layer ([0061], [0084], Figs. 1A-5). Park ‘664 teaches that the cushion layer has elasticity and includes a synthetic resin foam having a porous structure ([0085]-[0086]). Park ‘664 further teaches that the cushion layer having a porous structure has an improved elasticity and impact resistance, thus minimizing the problems of permanent shape deformation and delamination and reducing the compressive stress applied to the electronic panel ([0138], [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al. by forming the cushion layers of a foam coating material, as taught by Park ‘664, for the benefit of improving the elasticity and impact resistance of the cushion layers, thereby preventing permanent shape deformation and damage due to compressive stress and external forces.
Regarding claim 14, Kim et al. in view of Park ‘664 teaches all of the limitations of claim 11 above, and Kim et al. further teaches that the first and second cushion layers (510, 520; foam coating layers) may each include a first region (C1) and a second region (C2) having different thicknesses such that step structure is formed therebetween ([0103], Figs. 10, 11, 17, 18). Kim et al teaches that when the cushion layer is formed with the step structure, the folding portion (A) can be more stably supported by the cushion layer having a higher compressive/reactive force, thereby suppressing the generation of wrinkles in the folding portion ([0104], [0108]).
Kim et al. in view of Park ‘664 differs from the claimed invention in that the combination of reference does not expressly teach that each of the first and second foam coating layers comprises a plurality of sub-coating layers. It would, however, have been obvious to one of ordinary skill in the art to form the first and second cushion layers of Kim et al. from any number of sub-coating layers, including a plurality of sub-coating layers, in order to create the first and second regions having different thicknesses within each of the coating layers to further improve the compressive/reactive forces of the cushion layer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0029837) in view of Park ‘664 (US 2018/0352664, cited on IDS) as applied to claim 11 above, and further in view of Guo et al. (CN 108264869, machine translation via EPO provided).
Regarding claim 12, Kim et al. in view of Park ‘664 teaches all of the limitations of claim 11 above. Although Park ‘664 teaches that the cushion layer (420; foam coating layer) may include synthetic resin foam comprising a porous structure including a matrix member (MX; base portion) and a foaming agent which forms a plurality of pores (PP) in the matrix member ([0086], [0092], [0158]-[0159]), the combination of references does not expressly teach that the foaming agent has a substantially spherical shape.
However, in the analogous art of flexible display devices, Guo et al. teaches a waterproof buffer glue (foam coating layer) for shock absorption in electronic display screens, comprising foamed thermally expandable microspheres (foaming agent having a substantially spherical shape) having a core-shell structure which are included in an ethylene-vinyl acetate host resin (base portion) ([0004], [0013], [0058]). Guo et al. teaches that the outer shell of the microspheres is a thermoplastic polymer and the inner core is a gas so that the expansion of the microspheres creates a foaming effect via changes in temperature conditions rather than by chemical means ([0005], [0017]). Guo et al. further teaches that the foamed layer comprising the microspheres has elasticity and low density and has the functions of compression resistance and shock absorption [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al. in view of Park ‘664 by forming the foam coating layers using a foaming agent having a substantially spherical shape, as taught by Guo et al., for the benefit of creating impact absorption members which are foamable by thermal means and which have elasticity, low density, and good compression resistance and shock absorption.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0029837) in view of Park ‘664 (US 2018/0352664, cited on IDS) as applied to claim 11 above, and further in view of Yang et al. (US 2016/0048169).
Regarding claim 13, Kim in view of Park ‘664 teaches all of the limitations of claim 11 above. Although Kim teaches that the passivation layer (300; barrier layer) is disposed below the display panel and may be elastic to protect the display panel from external impact ([0070]), the combination of references does not expressly teach a yield strain of the barrier layer.
However, in the analogous art of foldable display devices, Yang et al. teaches a foldable display device including a flexible display panel (100) and a panel guide (200), which is designed to be folded and unfolded along a folding axis (300) ([0047], Figs. 3A-3B). Yang et al. teaches that the flexible display panel may be formed based on a film material having flexibility enough to be bendable or foldable before being subject to permanent deformation, wherein the elasticity of the material enables the flexible display panel to return to its original shape or form once the tension or strain required for folding is removed or reduced ([0075]-[0076]). Yang et al. further teaches that the materials usable in the flexible display panel have a maximum elastic strain (yield strain) of 2.0% to 4.2% so that the display panel can be bent or deformed while having sufficient elasticity to recover its original form prior to bending or deformation ([0076]-[0077], Table 1). Yang et al. teaches that the values of maximum elastic strain of polyimide (PI) and polyethylene terephthalate (PET) are 2.0% and 2.7%, respectively (Table 1), which meet the claimed range of 1.0% or more and 2.5% or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al. in view of Park ‘664 by selecting a material for the passivation layer which has a yield strain meeting the claimed range, as taught by Yang et al., in order to enable the flexible display device to be bendable or foldable and to have sufficient elasticity to recover its original form.
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious the claimed invention of the instant application.

The cited prior art does not teach the features of dependent claims 15 and 16 in combination with independent claim 11 and dependent claim 14. The closest prior art to the claimed invention is Shin (US 2020/0119290) in view of Yang et al. (US 2016/0048169).
Shin teaches a display device (DD) comprising: a display module (DM) comprising a folding area (FA) foldable with respect to a bending axis (BX) extending in a second direction (DR2), a first display area (DA1) adjacent to a side of the folding area, and a second display area (DA2) adjacent to another side of the folding area ([0045], [0047], [0135], Figs. 2A, 9A). Shin teaches that a first support member (PT1) is disposed below the first display area and a second support member (PT2) is disposed below the second display area and is spaced apart from the first support member by a distance (DT) from the first support member in a first direction (DR1) ([0136]-[0138], Fig. 9A). Shin further teaches that a first auxiliary impact absorption member (CSH11) is disposed on the first support member and a second auxiliary impact absorption member (CSH12) is disposed on the second support member and is spaced apart from the first auxiliary impact absorption member in the first direction (DR1) ([0063], [0139]-[0140], Fig. 9A).  It would have been obvious to one of ordinary skill in the art to form the impact absorption members of Shin from a plurality of sub-coating layers depending of the specific method of applying the impact absorption material and the desired amount of impact resistance.
Shin does not teach or reasonably suggest the additional features recited in claim 15, wherein the first foam coating layer comprises first and second sub-coating layers disposed on the first support plate and the second foam coating layer comprises third and fourth sub-coating layers disposed on the second support plate, and wherein the first sub-coating layer and the third sub-coating layer have a minimum separation distance that is less than a minimum separation distance between the second sub-coating layer and the fourth sub-coating layer. The specific configuration of the four sub-coating layers having the relative separation distances as claimed is not taught or suggested by Shin, and it would not have been obvious to modify the reference to meet the limitations of the claim.
Yang et al. is relied upon in the rejections above to teach the limitations directed to the barrier layer comprising an elastic material, but neither Yang et al. nor any of the additional cited references cure the deficiencies of Shin. 

The prior art to Kim et al. (US 2021/0029837) in view of Park ‘664 (US 2018/0352664) also does not teach the features of dependent claims 15 and 16 in combination with independent claim 11 and dependent claim 14.
Kim et al. teaches a foldable display device comprising a display panel (200) comprising a folding portion (A) by which the display device may be folded along a folding axis extending in a first direction, and first and second non-folding areas on either side of the folding portion ([0064], Figs. 1-6, 10-13, 15-20).
Kim et al. teaches that a passivation layer (300) is disposed below the display panel and may be elastic to protect the display panel from external impact [0070]. First and second metal layers (410, 420) are disposed below the first and second non-folding areas and are spaced apart in the second direction [0065]. First and second cushion layers (510, 520) are disposed below the first and second metal layers and are spaced apart in the second direction [0066].
Park ‘664 teaches an electronic device (EA) comprising an electronic panel (200), a base layer (410), and a cushion layer (420; foam coating layer) disposed directly on the base layer ([0061], [0084], Figs. 1A-5). Park ‘664 teaches that the cushion layer includes a synthetic resin foam having a porous structure so as to impart the elasticity and impact resistance, thus minimizing the problems of permanent shape deformation and delamination and reducing the compressive stress applied to the electronic panel ([0138], [0146]). ([0085]-[0086]). Therefore, it would have been obvious to one of ordinary skill in the art to select a foam coating material as the material of the first and second cushion layers of Kim et al.
Kim et al. further teaches that the first and second cushion layers (510, 520) may each include a first region (C1) and a second region (C2) having different thicknesses to increase the compression resistance of the cushion layers in areas near the folding portion ([0103], Figs. 10, 11, 17, 18), such that it would have been obvious to one of ordinary skill in the art to form the cushion layers from a plurality of sub-coating layers in order to form the step structure of the cushion layers taught by Kim et al. 
Neither Kim et al. nor Park ‘664 teaches or reasonably suggests the additional features recited in claim 15, wherein the first foam coating layer comprises first and second sub-coating layers disposed on the first support plate and the second foam coating layer comprises third and fourth sub-coating layers disposed on the second support plate, and wherein the first sub-coating layer and the third sub-coating layer have a minimum separation distance that is less than a minimum separation distance between the second sub-coating layer and the fourth sub-coating layer. The specific configuration of the four sub-coating layers having the relative separation distances as claimed is not taught or suggested by the cited references, and it would not have been obvious to modify the reference to meet the limitations of the claim.

The cited prior art does not teach the features of dependent claims 18-20 in combination with independent claim 11 and dependent claim 17. The closest prior art to the claimed invention is Shin (US 2020/0119290) in view of Yang et al. (US 2016/0048169) and Li (US 2021/0193941).
Shin teaches a display device (DD) comprising: a display module (DM) comprising a folding area (FA) foldable with respect to a bending axis (BX) extending in a second direction (DR2), a first display area (DA1) adjacent to a side of the folding area, and a second display area (DA2) adjacent to another side of the folding area ([0045], [0047], [0135], Figs. 2A, 9A). Shin teaches that a first support member (PT1) is disposed below the first display area and a second support member (PT2) is disposed below the second display area and is spaced apart from the first support member by a distance (DT) from the first support member in a first direction (DR1) ([0136]-[0138], Fig. 9A). Shin further teaches that the display device comprises a first impact absorption member (CSH1) comprising two auxiliary impact absorption members (CSH11, CSH12) disposed below respective first and second support members (PT1, PT2) and spaced apart in the first direction (DR1), and a second impact absorption member (CSH2) disposed above the support members, wherein the teachings of Shin suggest forming the second impact absorption member into two corresponding auxiliary impact absorption members above respective support members.
Li teaches a flexible OLED display device comprising flexible layers (132, 133) which serve to buffer the compression and tensile forces so as to prevent damage to the OLED device upon folding ([0006], [0077], Figs. 1-2). Li teaches that the flexible layers are provided with relief holes (131), such as in the shape of rectangles which extend in a first direction corresponding to the direction of the folding axis, wherein the size of the relief holes is reduced or enlarged so as to buffer compression or tensile forces ([0055], [0070], Fig. 3).
Neither Shin nor Li teaches or reasonably suggests the additional features recited in claims 18-20, wherein an adhesive portion is filled in each of the first and second holes of the first and second cushion layers, or wherein a shortest distance between the first and second holes is greater than or equal to 25 mm and less than or equal to 35 mm. Neither an adhesive portion filled in the holes nor any specific relative configuration of the holes is taught or suggested by the references, nor would it have been obvious to modify the references to meet the limitations of the claims. In looking to paragraph [00158] of the as-filed specification, the case where the adhesive portions (AD-H1, AD-H2) are filled in the first and second holes (HA1, HA2) is said to reduce the problem of flexural deformation. Furthermore, in paragraph [00156], the shortest distance (DH) between the first hole (HA1) and the second hole (HA2) is said to influence the deformation degree in the folding area (FA). Such advantages of filling the holes with adhesive or specifying the distance between holes are not disclosed by the cited references.
Yang et al. is relied upon in the rejections above to teach the limitations directed to the barrier layer comprising an elastic material, but neither Yang et al. nor any of the additional cited references cure the deficiencies of Shin in view of Li. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park ‘124 (US 2021/0141124) teaches a foldable display device comprising a flexible display module (100), a protective member (500) including a foam cushion layer (520) formed directly on a metal support plate (212, 222), and a flexible protective film (300) comprising an elastic material ([0068], [0071], [0086], [0137], Fig. 11).
Min et al. (US 2021/0282279) teaches a foldable display device comprising a display module (10), a foam support substrate (20), metal support plates disposed below the display module (32, 34), and cushion members (42, 44) formed below the support plates (32, 34) ([0062], [0065], [0093]-[0094], Fig. 6A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785